ANSTEAD, Chief Judge,
dissenting:
I think the trial court erred in refusing to go further than merely establishing that three of the jurors on appellant’s case had been exposed to a prejudicial news story about appellant and that they promised not to let the story affect their deliberations. Cf. Robinson v. State, 438 So.2d 8 (Fla. 3d DCA 1983), reh’g denied, 440 So.2d 370 (Fla.1983). The jurors had not been instructed to avoid reading any news accounts of the case. That being the case, considered together with the admissions of three jurors that they had read some portion of the article, which quoted law enforcement officials’ accounts of appellant’s previous drug involvement, the court should have individually questioned the jurors separately to determine the extent of information retained by the jurors. I have some concern that the appellant’s lawyer did not move for a mistrial, especially since testimony had not yet begun, but I feel the pointed request for further inquiry was a more appropriate way to proceed, since this jury could have been saved if further inquiry reflected little or no knowledge of the prejudicial contents of the article.